              Case 6:20-bk-06461-LVV         Doc 18     Filed 12/04/20     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

In re:                             )                          Case No. 6:20-bk-6461-LVV
                                   )
T & C Downtown Development, LLC,   )                          Chapter 11
                                   )
      Debtor.                      )
__________________________________ )

            DEBTOR’S MOTION TO EXTEND TIME TO FILE SCHEDULES,
         STATEMENT OF FINANCIAL AFFAIRS, STATEMENT OF INTENTIONS
                     AND OTHER REQUIRED DOCUMENTS

         The Debtor, T & C Downtown Development, LLC by and through undersigned counsel,

hereby moves this court for an Order extending the time for filing the Schedules, Statement of

Financial Affairs, Statement of Intensions and other Required Documents, to a date twenty five

(25) days from the date Debtor filed its Petition, and in support thereof, further states as follows:

         1.     The Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy

Code on November 22, 2020 (the “Petition Date”).

         2.     The Debtor needs additional time to compile all documents required to file the

Schedules, Statement of Financial Affairs, and other Required Documents.

         3.     The additional time requested will extend the due date for Schedules, Statement of

Financial Affairs, Statement of Intentions and Other Required Documents to December 17, 2020.

         WHEREFORE, the Debtor, T & C Downtown Development, LLC respectfully requests

this Honorable Court enter an Order extending the time for filing the Schedules, Statement of

Financial Affairs, and other Required Documents to December 17, 2020, and granting any such

further relief that this Court deems just and proper.




                                                  1
            Case 6:20-bk-06461-LVV           Doc 18     Filed 12/04/20      Page 2 of 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing was served via CM/ECF or United

States Mail, first class and postage prepaid, to all Parties-In-Interest listed on the attached Mailing

Matrix this 4th day of December, 2020.

                                               __/s/ Aldo G. Bartolone, Jr._______
                                               ALDO G. BARTOLONE, JR.
                                               Florida Bar No. 173134
                                               BARTOLONE LAW, PLLC
                                               1030 N. Orange Ave., Suite 300
                                               Orlando, Florida 32801
                                               Telephone: (407) 294-4440
                                               Facsimile: (407) 287-5544
                                               E-mail: aldo@bartolonelaw.com
                                               Attorney for Debtor




                                                  2
                                Case 6:20-bk-06461-LVV        Doc 18         Filed 12/04/20   Page 3 of 4
Label Matrix for local noticing                Clayton G. Wilson as Trustee of the Clayton     T & C Downtown Development, LLC
113A-6                                         c/o Matthew J. Vaughn                           534 W. Church Street
Case 6:20-bk-06461-LVV                         Post Office Box 24628                           Orlando, FL 32805-2206
Middle District of Florida                     Lakeland, FL 33802-4628
Orlando
Fri Dec 4 10:59:28 EST 2020
BB&T now Truist                                BB&T now Truist                                 BB&T now Truist
Attn: Ivonne Otero-Hoebbel                     P.O. Box 200                                    P.O. Box 580340
255 S. Orange Avenue                           Wilson, NC 27894-0200                           Charlotte, NC 28258-0340
Suite 112
Orlando, FL 32801-3457

C2 General Contracting, Inc.                   Casey Preston                                   Clayton G Wilson as Trustee
1205 Sarah Avenue                              7107 Udine Avenue                               Clayton Wilson Rev. Trust
Suite 101                                      Orlando, FL 32819-8446                          21299 US Highway 27
Longwood, FL 32750-5476                                                                        Lake Wales, FL 33859-6851


Clayton G. Wilson, as Trustee of The Clayton   Clayton G. Wilson, as Trustee of the Clayton    Entelechy ARC Corporation
c/o Matthew J. Vaughn, esq                     c/o Matthew J. Vaughn                           595 Pensacola Lane
Post Office Box 24628                          Post Office Box 24628                           Lake Mary, FL 32746-5132
Lakeland, FL 33802-4628                        Lakeland, Florida 33802-4628


Florida Department of Revenue                  Florida Dept. of Revenue                        Internal Revenue Service
Bankruptcy Unit                                Orlando Service Center                          Post Office Box 7346
Post Office Box 6668                           400 W. Robinson Street                          Philadelphia PA 19101-7346
Tallahassee FL 32314-6668                      Suite N302
                                               Orlando, FL 32801-1759

Nancy J. Gargula, United States Trustee        Orange County Tax Collector                     (p)PAWNEE LEASING CORPORATION ATTN SANDI CAR
c/o Bryan Edgar Buenaventura, esq              PO Box 545100                                   3801 AUTOMATION WAY
George C. Young Federal Building400 W. W       Orlando FL 32854-5100                           STE 207
Orlando, FL 32801                                                                              FORT COLLINS CO 80525-5735


Peterson & Myers P.A.                          Randy Bumbalough                                Rexel USA, Inc.
225 East Lemon Street                          595 Pensacola Lane                              14951 Dallas Parkway
Suite 300                                      Lake Mary, FL 32746-5132                        Dallas, TX 75254-7892
Lakeland, FL 33801-4627


Smith & Williams Trial Group                   Solove Law Firm P.A.                            Trevor Myers
2295 S. Hiawassee Road                         12002 SW 128th Court                            86 Shipyard Ct.
Suite 318                                      Suite 201                                       Ocoee, FL 34761-4323
Orlando, FL 32835-8747                         Miami, FL 33186-4643


United States Trustee - ORL                    Vend Lease                                      Aldo G Bartolone Jr
Office of the United States Trustee            8100 Sandpiper Circle                           Bartolone Law, PLLC
George C Young Federal Building                Suite 300                                       1030 North Orange Avenue, Suite 300
400 West Washington Street, Suite 1100         Baltimore, MD 21236-4992                        Orlando, FL 32801-1004
Orlando, FL 32801-2210

L. Todd Budgen
Budgen Law
Post Office Box 520546
Longwood, FL 32752-0546
                                 Case 6:20-bk-06461-LVV             Doc 18       Filed 12/04/20        Page 4 of 4

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Pawnee Leasing Corporation
3801 Automation Way
Suite 207
Fort Collins, CO 80525




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Orange County Tax Collector                       (d)Orange County Tax Collector                       End of Label Matrix
P.O. Box 545100                                      P.O. Box 545100                                      Mailable recipients   27
Orlando, FL 32854-5100                               Orlando, FL 32854-5100                               Bypassed recipients    2
                                                                                                          Total                 29
